Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 1 of 28 PageID #: 2146



        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
        - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
        JOHN S. PEREIRA, Chapter 7 Trustee for :
        the bankruptcy estate of Pawel Capala,                       :
                                                                     :
                                  Plaintiff,                         :   Case No. 17-cv-03434 (ILG)(SMG)
                                                                     :   (Related proceeding to
        v.                                                           :   Case No. 07-cv-3629 (ILG))
                                                                     :
        PAWEL CAPALA, JENNIFER CAPALA, :                                 ECF CASE
        and FIRE HILL HOLDINGS, LLC,                                 :
                                                                     :
                                  Defendants.                        :
                                                                     :
        - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                DEFENDANTS’ JOINT BRIEF IN SUPPORT OF
             THEIR CROSS MOTION FOR SUMMARY JUDGMENT


                                                           MICHAEL D. ASSAF, ESQ.
                                                           ASSAF & SIEGAL PLLC
                                                           Attorneys for Defendants, Jennifer
                                                           Capala and Fire Hill Holdings, LLC
                                                           16 Corporate Woods Boulevard
                                                           Albany, New York 12211
                                                           (518) 431-1000



                                                           GABRIEL DEL VIRGINIA, ESQ.
                                                           LAW OFFICES OF GABRIEL DEL VIRGINIA
                                                           Attorneys for Defendant, Pawel Capala
                                                           30 Wall Street, 12th Floor
                                                           New York, New York 10005
                                                           (212) 371-5478
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 2 of 28 PageID #: 2147




                                         TABLE OF CONTENTS

        TABLE OF CONTENTS ................................................................... ii

        TABLE OF AUTHORITIES ............................................................ iii

        PRELIMINARY STATEMENT ....................................................... 1

        LEGAL STANDARD ......................................................................... 9

        ARGUMENT……………………………………………………….10

                A. Pawel's Entitlement to the Subject Properties and the
                Value of what was Transferred Must Account for Jennifer's
                Separate Property .. ............................................................... 10

                B. The Parties' Judgment of Divorce Conclusively
                Establishes, As a Matter of Law, That There Was
                Reasonably Equivalent Value for the Transfers …. ........... 14

        CONCLUSION ................................................................................. 23




                                                      ii
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 3 of 28 PageID #: 2148




                          TABLE OF AUTHORITIES

                                  Cases

  Anderson v. Liberty Lobby, Inc.,
       477 U.S. 242 (1986)…………………………………………………………9

  Belilos v. Rivera,
        164 A.D.3d 1411 (2nd Dept. 2018)……………………………….….12

  BFP v. Resolution Trust Corp.,
       511 U.S. 531 (1994)…………………………………………………….…18

  Cadle Co. v. Newhouse,
        20 F. App'x 69 (2nd Cir. 2001)………………………………………….4, 5

  Celotex Corp. v. Catrett,
        477 U.S. 317 (1986)………………………………………………..….9

  Coach, Inc. v. Peters,
       386 F. Supp.2d 495 (S.D.N.Y. 2005)…………………………..…………10

  Foppiano v. Foppiano,
       166 A.D.2d 550 (2nd Dept. 1990)……………………….…………….12

  Gortat et. al. v. Capala Brothers, et. al.,
        Case 7-cv-3629 (ILG)(SMG)……………………..….………….... 1, 16

  Halse v. Halse,
        93 A.D.3d 1003 (3rd Dept. 2012)……………………………………...10

  Heine v. Heine,
        176 A.D.2d 77 (1st Dept. 1992)……………………………………….12

  In re Bledsoe,
         350 B.R. 513 (Bankr. D. Or. 2006)……………………………………18


                                          iii
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 4 of 28 PageID #: 2149




  In re: Zerbo,
         397 B.R. 642 (E.D.N.Y. 2008)…………………..……9, 15, 18, 21, 22

  Leva v. Leva,
        155 A.D.3d 707 (2nd Dept. 2017)……………………………….…..10

  Marine Midland Bank v. Murkoff,
       120 A.D.2d 122 (2nd Dept. 1986)……………………………………..5

  Price v. Price,
        69 N.Y.2d 8 (1986)…………………………………………..5, 6, 13, 14

  Robertson v. Robertson,
       186 A.D.2d 124 (2nd Dept. 1992)……...............................................5, 12

  Smith v. Goord,
        2008 WL 902184 (NDNY 2008)………………………………………..9

  Tsigler v. Kasymova,
        73 A.D.3d 1159 (2nd Dept. 2010)………………….…………5, 6, 13, 14




                                     New York State Statutes



  Domestic Relations Law§236(B)(1)(d)(1)……………………….…….………………….6

  Domestic Relations Law §236………………………………………….……………10, 18

  Domestic Relations Law §236(B)(1)(d)……………………………………………..11, 13

  Domestic Relations Law §240(1-b)…………………………………...…………………19




                                               iv
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 5 of 28 PageID #: 2150




                           PRELIMINARY STATEMENT

        Defendants, Jennifer Capala (“Jennifer”), Fire Hill Holdings, LLC and

  Debtor, Pawel Capala (“Pawel”) move this Court for summary judgment, dismissing

  the Trustee’s complaint in this matter in all respects. Defendants have filed a joint

  statement of material facts contemporaneously herewith and hereby incorporate the

  same herein as if fully set forth herein as well as the defined terms utilized therein

  unless otherwise specifically set forth herein. The Affidavits of Jennifer Capala and

  Pawel Capala accompany this motion, are incorporated herein as well and cites

  thereto shall be denoted by a “JCA” or “PCA” followed by the relevant paragraph

  number.

        Pawel and co-defendant, Jennifer, were formerly husband and wife. There are

  two (2) minor children born of this marriage, namely,                    and

         , who continue to reside with their mother at the Spencertown Property.

        Pawel was a named defendant with his brother Robert Capala in a wage and

  hour litigation entitled Gortat, et al v. Capala Brothers, Inc., et al, which went to

  jury verdict on May 13, 2013 (P Ex “1”). Judgment was entered against Pawel, his

  brother Robert and CBI for $293,212.42, jointly and severally (P. Ex “2” the “Gortat

  Judgment”) and sometime later in 2017, this Court entered a second judgment

  against Pawel, Robert and CBI for attorney’s fees and costs in the amount of

  $566,423.50 (P. Ex “9, the “Fee Award”).
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 6 of 28 PageID #: 2151




        On June 3, 2013, Pawel and his then wife, Jennifer, who had been estranged

  since 2007 and who had been considering a divorce since 2010 (JCA ¶12,47,48,

  PCA ¶9 executed their Agreement resolving the economic and support issues in their

  matrimonial action. Pawel and Jennifer and were divorced pursuant to the Initial

  Judgment on December 18, 2013 (D Ex “B”).

         At the time of the Agreement, Pawel had been making approximately

  $80,000.00 per year from his work at CBI (PCA, ¶ 19) and his work there and wage

  income continued until June 2014, when the operations of CBI ceased as its accounts

  were seized by the Gortat plaintiffs in an effort to realize upon the awards made to

  them by the Court.

         Pawel filed for protection from their creditors under Chapter 7 of the United

  States Bankruptcy Code in June, 2015 (D Ex “C”).

        With respect to the matrimonial action between Jennifer and Pawel, the Initial

  Judgment was re-settled on November 5, 2018 and the Corrected Judgment was

  issued nunc pro tunc to December 18, 2013 (the “Corrected Judgment”, P Ex “16”).

  The purpose of the Corrected Judgment by its own terms is to amend and restate the

  Initial Judgment to, inter alia, properly incorporate the Agreement between Pawel

  and Jennifer into their judgment of divorce because the Initial Judgment incorrectly

  stated both the date of the Agreement as well as the child support provisions which

  were contained in the Agreement. See, Motion to Re-Settle, (P Ex “14”).



                                           2
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 7 of 28 PageID #: 2152




        Throughout the process of creating, making and executing the Agreement,

  neither party was represented by counsel (JCA 51). Neither party appeared before

  the Columbia County Supreme Court with retained counsel in the process of

  acquiring the Initial Judgment, but appeared pro se, which likely accounts for the

  errors in the Initial Judgment and accompanying Findings of Fact. Both parties

  appeared through counsel before the Columbia County Supreme Court in connection

  with the re-settlement motion practice resulting in the Corrected Judgment.

           As part of the terms of the Agreement, now properly incorporated into the

  Corrected Judgment, Pawel transferred to Jennifer whatever rights he possessed in

  June, 2013 in and to the Brooklyn Property, the Hillsdale Property and the

  Spencertown Property in return for, inter alia, (i) a waiver of his support obligations

  to Jennifer and the Children; (ii) a waiver of any obligation he might have had to

  participate in the cost of their education; and (iii) the retention by him of CBI.

          The adversary proceeding to which this motion relates was commenced by

  the Trustee on June 8, 2017 (P Ex “12”, D Ex “D”) in an effort to use the Trustee’s

  strong arm powers to claw back into the Debtor’s estate the Debtor’s interest in the

  Subject Properties he transferred in accord with the Agreement.

        The market value of the Brooklyn Property as of June 3, 2013, which was

  jointly titled at the time of the Agreement prior to transfer, was $1,900,000.00

  according to appraisal obtained by Jennifer (D Ex “G”). The parties themselves



                                             3
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 8 of 28 PageID #: 2153




  valued the Brooklyn Property at $1,500,000.00 in the Agreement (P Ex “4”) and in

  Pawel’s schedules in his bankruptcy petition (D Ex “C”).

        Jennifer has substantial separate property claims in the Brooklyn Property,

  more particularly discussed at length in her Affidavit, and Pawel acknowledges not

  only that these claims exist in the amount Jennifer claims that they do, but states in

  his Affidavit that but for the presence of Jennifer’s pre-marital monies and periodic

  gifts that she received from her mother and extended family, that the acquisition and

  renovation of the Brooklyn Property and the acquisition of the Hillsdale Property

  would not have been possible.

        The Brooklyn Property was encumbered by debt in the aggregate amount of

  $324,782 at the date of transfer under the Agreement (JCA 37).

        In the event that the Trustee were successful with his claims in this action, he

  would be left to determine the value of Pawel’s equitable distribution claims in the

  Subject Properties as of the date of the transfer, as the parties have now been

  divorced since 2013. As this Court noted in its findings and recommendation in

  connection with the CBI Withers Street transfer, defrauded creditors cannot enhance

  their position through the finding of a fraudulent transfer and that the creditor’s

  remedy is limited to reaching the property which would have been available to

  satisfy the judgment had there been no conveyance (P. Ex. “10”, p. 20, citing, Cadle




                                            4
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 9 of 28 PageID #: 2154




  Co. v. Newhouse, 20 F. App’x 69, 73 (2nd Cir. 2001), Marine Midland Bank v.

  Murkoff, 120 A.D.2d 122, 133 (2nd Dept. 1986).

           The acknowledgment by both Jennifer and Pawel of the presence of separate

  property is truly the end of the inquiry in any equitable distribution analysis. Indeed,

  it will be error for the Court handling equitable distribution to fail to give a separate

  property credit where the testimony of the divorcing parties is undisputed regarding

  the presence of separate property Robertson v. Robertson, 186 A.D.2d 124 (2nd

  Dept. 1992).

        Further, and as a matter of equitable distribution law, once separate property

  has been established, the owner of the separate property is entitled to recover also

  any component of the appreciation attributable to the separate property investment

  Price v. Price, 69 N.Y.2d 8 (1986); Tsigler v. Kasymova, 73 A.D.3d 1159 (2nd Dept

  2010).

           Jennifer’s expert, Dr, Robert Jones of Valuation Resources Group, LLC,

  valued Jennifer’s separate property and the appreciation attributable thereto in his

  Report (P Ex “20”, p. 4, D Ex “J”, p.4). After so doing, Dr Jones determined the

  value of Pawel’s marital interest in the Brooklyn Property to be $565,000.00 in

  gross, without the consideration of the value of encumbrances on the Brooklyn

  Property. In her Affidavit, Jennifer shows that after reducing Pawel’s marital share

  found by Dr. Jones by one-half of the outstanding debt in 2013 ($162,391) yields a



                                             5
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 10 of 28 PageID #: 2155




  net equitable distribution entitlement to Pawel of $402,609 in the Brooklyn Property,

  which was transferred to her by the Agreement (JCA 37).

        The Hillsdale Property was entirely acquired with the proceeds of a family

  trust which distributed monies to Jennifer at the time of the acquisition of the

  Hillsdale Property and Pawel contributed nothing to the acquisition of this property

  (JCA 25, 26; PCA 28.) At its acquisition, the Hillsdale Property was vacant land,

  remains vacant land as of this writing and has appreciated only passively over the

  years since its acquisition, as a result. Therefore, at the time of the Agreement, the

  Hillsdale Property was Jennifer’s separate property and Pawel had no equitable

  distribution entitlement thereto. DRL§236(B)(1)(d)(1), Price v. Price, 69 N.Y.2d 8

  (1986); Tsigler v. Kasymova, 73 A.D. 3d 1159 (2nd Dept 2010).

        The Spencertown Property was jointly acquired by the parties. It was not

  transferred by deed prior to the bankruptcy filing, but an obligation to transfer it is

  contained in the Agreement, so it will be considered in the analysis herein.

        At the time of the Agreement the Spencertown Property was worth

  $280,000.00 (D Ex “A”) and encumbered by a mortgage and home equity loan

  having an aggregate balance then due of $191,426.00, yielding net equity of

  $88,574.00 (JCA 40), of which net equity Pawel was entitled to one-half in equitable

  distribution. Therefore, Pawel’s equitable distribution entitlement in this property

  at the time of the Agreement was $44,287.00.



                                            6
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 11 of 28 PageID #: 2156




         Following consideration and calculation of the value of the separate property

  interests of Jennifer, the value of her undivided one-half interests in the Subject

  Properties and the value and division of the debt encumbering the Subject Properties

  at the time of transfer, the total value transferred by Pawel with respect to the value

  of his equitable distribution entitlement to the Subject Properties was $446,896.00.

  That is the value of the “quid”, if you will, given by Pawel in the Agreement.

         The value of the “quo”, which Pawel received under the Agreement, includes

  the value of the child support waiver. Dr. Jones’ report includes two scenarios to

  value for the base child support obligation due from Pawel; namely (i) the value set

  forth in the Agreement; and (ii) the value that would be generated from application

  of the statutory formula to Pawel’s 2012 tax return income.           The values are

  discounted and present valued in the report to account for the fact that the nominal

  monthly amount of base support is paid over a term of years and, so, the time value

  of money must be accounted for in the present value calculation. Moreover,

  following the Corrected Judgment, scenario (ii) is now what is represented as the

  support that would have been paid by Pawel absent the “opt out” set forth in the

  Agreement, and it is the lower of the two (2) scenarios to value for the base support

  obli8gation. Dr. Jones valued the base support obligation to be $202,500.00 (D Ex.

  J, p.5).




                                            7
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 12 of 28 PageID #: 2157




        Also included in the value of the “quo” under consideration here is Pawel’s

  Agreement-based waiver of his obligation to contribute to the educational expenses

  of the children, and Dr. Jones calculated the maximum present value of that potential

  obligation at $583,000.00 Id. Obviously, the combination of these two items is

  greater than the aggregate value calculated for Pawel’s equitable distribution interest

  in the Subject Properties.

        Importantly, the value of the “quo” discussed here does not include (i) health

  insurance expenses and uninsured medical expenses for the children (a mandatory

  statutory “add-on” to base support under DRL §240(1-b), for which Pawel would

  otherwise have been responsible for 71% of such expenses in accord with Dr. Jones’

  calculations); (ii) the value of the waiver of maintenance by Jennifer; (iii) the value

  of the then going concern CBI and Jennifer’s marital share thereof, which Pawel

  retained in 2013; as well as all other benefits Pawel received by the presence of the

  Agreement. By any measure, the value of the “quo” given by Jennifer in the

  Agreement exceeds the value of the “quid” given by Pawel and, at a minimum, there

  appears to be reasonably equivalent value given by Jennifer for the transfers if not

  more than economic equivalence.




                                            8
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 13 of 28 PageID #: 2158




                                  LEGAL STANDARD

        It is well settled that the Court should grant summary judgment if the Court

  determines that “the pleadings, depositions, answers to interrogatories and

  admissions on file, together with affidavits, if any, show that there is no genuine

  issue as to any material fact and that the moving party is entitled to summary

  judgment as a matter of law” In re: Zerbo, 397 B.R. 642 (E.D.N.Y. 2008), citing,

  Celotex Corp v. Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty Lobby, Inc.,

  477 U.S. 242, 247-248 (1986) (other internal citations intentionally omitted).

        Jennifer has the initial burden of establishing the absence of genuine issues of

  material fact Celotex, 477 U.S. at 322-23. A fact is “material” if it “might affect the

  outcome of the suit under governing law” Anderson, 477 U.S. at 248. An issue of

  fact is genuine “if the evidence is such that a reasonable jury could return a verdict

  for the non-moving party” Id.

         If Jennifer cannot demonstrate that there is no genuine dispute with respect

  to any essential element of the claim in issue, the failure to meet this burden should

  warrant the denial of the motion. Zerbo, supra, citing, Smith v. Goord 2008 WL

  902184 NDNY 2008. Should Jennifer meet this burden, it is then incumbent upon

  the Trustee to produce “significant probative evidence” that a genuine issue of fact

  exists Id., citing, Anderson, 477 U.S. at 249.




                                            9
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 14 of 28 PageID #: 2159




        As part of the evaluation of the motion for summary judgment, the Court must

  draw all reasonable inferences against the party whose motion is under

  consideration. Id., citing, Coach, Inc. v. Peters, 386 F. Supp 2d 495, 497 (S.D.N.Y.

  2005) (other internal citations omitted).

        In this motion, Defendants seek to prove that the transfers of the Subject

  Property were in all respects appropriate and that the Debtor, Pawel, received

  “reasonably equivalent value” therefor. Defendants contest the Trustee’s position

  regarding alleged lack of or “inadequacy of consideration” for the transfers under

  the Agreement, which is a material element of his claims under the sections of the

  DCL pursuant to which he seeks to claw back Pawel’s interest in the Subject

  Properties into Pawel’s bankruptcy estate.

                                      ARGUMENT

        A. Pawel’s Entitlement to the Subject Properties and the Value of what was

            Transferred Must Account for Jennifer’s Separate Property

        In an effort to evaluate the relative positions here, it is important to understand

  that in equitable distribution in New York State, title is not controlling with respect

  to the ultimate distribution of any asset but that the facts and circumstances of the

  acquisition and maintenance of the asset, and particularly, the investment of separate

  property in an asset may govern a differential entitlement between parties in an asset




                                              10
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 15 of 28 PageID #: 2160




  otherwise jointly held. DRL§236, Leva v. Leva 155 A.D.3d 707 (2nd Dept. 2017),

  Halse v. Halse, 93 A.D.3d 1003 (3rd Dept 2012).

        DRL §236 B(1)(d) defines separate property, and includes in its definition

  property held separately before the marriage and property received by bequest,

  inheritance or gift during the marriage by anyone other than a spouse. The Brooklyn

  Property was acquired in 1996, two (2) years after the marriage of the parties. Both

  parties testified in their Affidavits that Pawel had no income or savings at the time

  of the acquisition of this property as he terminated his prior employment with

  Columbia University and was attempting to begin his own company with his brother.

  Both parties testified that Jennifer had approximately $350,000.00 in savings and

  investments that she acquired from her family through gifts and that she used this

  money to make the down payment of $80,000.00 and to pay for the cost of

  renovations of $108,000.00.

        Defendants concede that detailed and/or complete records of what occurred

  over twenty (20) years ago in some respects are difficult to locate and that the paper

  trail in this regard is incomplete. However, what we do clearly have is the testimony

  by both parties that Pawel was either unemployed or newly working at his own

  company at the time of the acquisition and renovation of the Brooklyn Property in

  1996 and had no monies to contribute either to the expenses of daily living in their

  home or certainly to any investment such as the Brooklyn Property and that



                                           11
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 16 of 28 PageID #: 2161




  Jennifer’s income from her periodic photography work was just enough to meet their

  daily joint expenses and that there was no alternative source for the monies to

  acquire, pay for and renovate the Brooklyn Property other than her pre-marital funds.

        Parties in New York have been able to prevail on claims of separate property

  where the paper trail is incomplete due to loss of records over time and the

  presentation of “no alternative source” testimony Heine v. Heine, 176 A.D.2d 77

  (First Dept. 1992), Foppiano v. Foppiano, 166 A.D.2d 550 (Second Dept 1990).

  Here we have both parties in agreement on the facts—Pawel had no job from which

  he received regular income at the time of acquisition of the Brooklyn Property, and

  no savings or money to contribute to the acquisition cost or cost of renovation (PCA

  12,13, JCA 31,32. The Robertson case, supra, stands for the proposition that in this

  factual instance, the separate property credit will be given.

         Pawel always acknowledged the Brooklyn Property and the Hillsdale

  Property as Jennifer’s property, because without her family money, acquisition of

  each would not have been possible (PCA 11). Since there is an acknowledgment

  and agreement between the divorcing parties regarding the nature and character of

  separate property, the presumption of marital property created by the joint titling of

  property, and/or the acquisition of same during the marriage may be overcome and

  a claim of separate property will prevail See, Belilos v. Rivera, 164 A.D. 3d 1411

  (Second Dept. 2018), Robertson v. Robertson, supra.



                                            12
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 17 of 28 PageID #: 2162




         For valuation and evaluation purposes of the quid and the quo here, Jennifer

  would otherwise be entitled to her separate property investment in the Brooklyn

  Property plus the appreciation attributable to that investment over the period of

  ownership of the asset. Price v. Price, 69 N.Y.2d 8 (1986); Tsigler v. Kasymova, 73

  A.D. 3d 1159 (2nd Dept 2010).

        Now there is no question or dispute that the Brooklyn Property has appreciated

  during the marriage due to the active efforts made by Jennifer to improve it, that the

  parties owned it jointly for the better part of seventeen (17) years and that marital

  funds were used to pay down the purchase money mortgage and other expenses of

  the property over the period of ownership, as Pawel began to contribute to the marital

  fisc, which is why Pawel is entitled to a share of that investment, in the manner and

  method described by Dr. Jones in his report (P Ex “20”, D. Ex “J”). That is why,

  unlike the Hillsdale Property, Pawel has value attached to his marital share of the

  Brooklyn Property in equitable distribution.

        As for the Hillsdale Property, both parties acknowledge that it was and

  remains vacant land and was entirely acquired from a distribution from Jennifer’s

  grandmother’s trust on or about Jennifer’s 40th birthday (JCA 26,27; PCA 28). DRL

  §236 B(1)(d) describes separate property as including property that was exchanged

  for separate property (the distribution from the trust was exchanged for the Hilldale

  Property).



                                           13
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 18 of 28 PageID #: 2163




        Since the Hillsdale Property is vacant land and no efforts have been made to

  improve it, there are no expenses incurred in connection with it other than de-

  minimis real estate taxes over the period of ownership, and the only appreciation

  attributable to this asset would have been that arising from passive market forces

  affecting the value of vacant land over the period of ownership, it was, is, and

  remains entirely Jennifer’s separate property. Price v. Price, 69 N.Y.2d 8 (1986);

  Tsigler v. Kasymova, 73 A.D. 3d 1159 (2nd Dept 2010) with no value attributable to

  Pawel in equitable distribution as a result, other than a potential recoupment claim

  by Pawel of one-half of the real estate taxes paid with marital funds over the period

  of ownership, to the extent those taxes were paid with marital funds and not with

  gifts that Jennifer received from her family.

        As for the Spencertown Property, it has not yet been transferred, but certainly,

  Pawel is obligated so to do and in any assessment of reasonably equivalent value for

  the transfers made in the Agreement, Pawel’s undivided interest in one-half of the

  equity interest prevailing at the time of Agreement should be considered, as it was

  above.

        B. The Parties’ Judgment of Divorce Conclusively Establishes, As a Matter

           of Law, That There Was Reasonably Equivalent Value for the Transfers

        Once separate property claims are considered, then it becomes possible to

  accurately value Pawel’s interests transferred under the Agreement in return for the



                                           14
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 19 of 28 PageID #: 2164




  benefits Pawel received by entering into the Agreement, were this Court inclined to

  engage in an economic equivalency examination of the transaction, as was done

  above. However, it is well settled in this Court that absent proof of extrinsic fraud

  or collusion, a divorce decree that incorporates a settlement between the parties

  conclusively establishes reasonably equivalent value for purposes of determining

  whether a transfer is actually or constructively fraudulent under the DCL. Indeed, a

  division of marital assets which is agreed to by the parties and is contemporaneously

  or subsequently approved by a matrimonial court and incorporated into a divorce

  decree conclusively establishes reasonably equivalent value (emphasis supplied). In

  re: Zerbo, 397 B.R. 642 (Bankr. E.D.N.Y. 2008).

        The question then becomes whether there was extrinsic fraud or collusion

  between Jennifer and Pawel in the creation of the Agreement. Both parties testified

  that Jennifer insisted upon the divorce after discovering Pawel’s affair in 2012 (JCA

  48, PCA 9) and that Pawel was resistant to the divorce (JCA 48, PCA 6). Both

  parties testified to the manner and method of the creation of the Agreement by

  Jennifer using the facilities of “Legal Zoom”, neither party had counsel, Jennifer

  delivered the Agreement to Pawel to sign after she had completed it, there was no

  negotiation, and Pawel was not even initially aware that he had even transferred his

  interest in the Spencertown Property to Jennifer under the Agreement and

  maintained his belief in ownership through his bankruptcy filing (JCA 49, 50; PCA



                                           15
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 20 of 28 PageID #: 2165




  7, 32; P Ex “4”), but has since become aware of his obligation to transfer it. These

  facts militate against a coordinated conspiracy between the parties to transfer

  property to defraud creditors. Moreover, there was significant value exchanged by

  both parties in the Agreement, which also militates against a coordinated effort to

  defraud anyone.

        Moreover, Pawel was allowed to retain his business (it was not addressed in

  the Agreement, thereby reverting to him (as property otherwise unaddressed by

  equitable distribution remains as titled or possessed (P Ex. “4”, p.1 (F)), he continued

  to work in the business for almost an entire year following the Agreement and, at

  that time, believed that he and the business could survive the Gortat Judgment. He

  was making money at a rate that would have garnered him approximately $80,000.00

  per annum in recurring income, the business had enough money to pay its own

  lawyers over this period, they had a robust and meaningful roster of clients and the

  business had a going concern value that was apparent to anyone, including counsel

  for the Gortat plaintiffs, who has maintained since the outset that CBI has simply

  changed its name to Trigon Builders and continued its business. In short, Pawel may

  have been far from insolvent at the time of the Agreement, notwithstanding the

  transfers under the Agreement.




                                            16
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 21 of 28 PageID #: 2166




        Moreover, the Agreement had a salutary effect on Pawel’s after tax income,

  in that it freed that income up through the support waivers contained therein so that

  it was then available to general, non-priority unsecured creditors of his.

        Inadequacy of consideration does not exist either as Dr. Jones’ report and the

  analysis performed above shows clearly that Pawel’s exposure to child support and

  educational expenses of the children standing alone was well in excess of the value

  of his equitable distribution entitlement to the Brooklyn and Hillsdale properties, to

  say nothing of the value of the other benefits Pawel received under the Agreement.

  It is clear that Pawel received at least reasonably equivalent value for the transfers

  under the Agreement, if not significantly more, which also militates against a

  coordinated plan to transfer assets to defraud creditors.

        Another badge of fraud claimed to exist by the Trustee is Pawel’s continuation

  of a periodic residence in Spencertown. Pawel resided in Austerlitz for two (2) years

  following the Agreement (PCA 40; JCA 68) and only visited with his children in

  Spencertown and occasionally enjoyed dinner there and the ability to do laundry, but

  was often in New York City or living with his girlfriend, Danusia, in Hudson, all

  during a time that he believed that he still owned this property (as he testified that

  he was unaware that he agreed to transfer it under the Agreement) (PCA. 32, 40).

  While he did receive his mail at the Spencertown address, he testified that this was

  so only due to the “itinerant nature” of his housing (PCA 41) and he actually left



                                            17
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 22 of 28 PageID #: 2167




  New     York     to   live   in    Poland      full   time   in   September,      2018

  (PCA 41) returning only at Jennifer’s request when their eldest son,          , got into

  trouble at school (JCA 70). It is clear that Pawel’s presence in Spencertown was not

  a right of possession and/or control of that property, but was solely at the invitation

  of Jennifer made in what she believed to be the best interests of her children. Pawel

  had no use and or retention of the property or income from Brooklyn or Hillsdale

  since the date of the Agreement and the Trustee has offered no proof to the contrary.

        In arriving at the principle for which the Zerbo case stands, the Zerbo Court

  analyzed the decisions in, inter alia, In re Bledsoe, 350 B.R.513 (Bankr. D. Or. 2006)

  and BFP v. Resolution Trust Corp., 511 U.S. 531 (1994) to come to the conclusion

  that the outcome of a state court divorce action, which was the result of a regularly

  conducted proceeding under state law, whether by trial or settlement agreement,

  conclusively establishes reasonably equivalent value and should not be disturbed

  absent proof of collusion or extrinsic fraud between the divorcing parties.

        There is no irregularity in any of the State Court proceedings that produced

  the Corrected Judgment. The motion to re-settle the Initial Judgment was evaluated

  by the assigned New York State Supreme Court Justice and, in response, the

  Corrected Judgment issued nunc pro tunc. The Agreement of the parties is the only

  one that was signed, acknowledged and filed as required by DRL §236, it represents

  the deal to which both parties agreed in 2013 and it is incorporated into the Corrected



                                            18
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 23 of 28 PageID #: 2168




  Judgment. The re-settlement did nothing to alter the substance of the business deal

  the parties made in the Agreement in 2013.

        Further, in an effort to determine economic equivalency between what Pawel

  gave up in the transfers and what he allegedly received by way of the Agreement

  and the thought process of the parties when they entered into the Agreement, an

  examination of how the child support was treated by them is instructive. Pawel

  simply didn’t transfer the Subject Properties for nothing—he received, in part, a

  waiver of obligations that was extremely valuable.

        DRL §240(1-b), known as the Child Support Standards Act (“CSSA”) sets

  forth a formula to determine Pawel’s support obligation based on Pawel’s last filed

  tax return prior to June 3, 2013, the date of the Agreement, which would have been

  the 2012 joint return filed by Pawel and Jennifer (D Ex “M”).        Moreover, the

  Agreement provides the parties’ pro se calculation of the allegedly presumptively

  correct amount of support that Pawel would have paid but for the “opt out” of the

  CSSA provided in the Agreement, which is much higher than what might have

  prevailed in a litigated setting.

         Importantly though, in making the transfers that he did, Pawel could not help

  but do the math at the number provided in the Agreement over the term and believe

  that the deal he was making was fair and reasonable. At a minimum, this creation

  of pro se divorcing parties reflects their thinking and understanding at the time of



                                          19
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 24 of 28 PageID #: 2169




  the making of the Agreement as to the value of a portion of the “quid” that was being

  exchanged for the “quo”.

        Nevertheless, it appears from the resettlement motion and the recitation by

  them of events leading up to the Initial Judgment that the parties did not really

  understand how to draft the mandatory CSSA disclosures required to be contained

  in the Agreement and that the support number used as the “presumptively correct

  amount” in the Agreement CSSA disclosure was, in fact, Pawel’s then prevailing

  entire monthly income.

         The CSSA provides that the presumptively correct amount of that payment is

  25% of Pawel’s annual income less a FICA allowance based on the income last

  reported to the IRS in the return filed immediately prior to the period in time where

  support is to be determined. It is this second scenario that was accepted by the

  Supreme Court to correct the error in the initial submissions of the parties to the

  Supreme Court and which is now memorialized in the Corrected Judgment.

        Dr. Jones’ report (P Ex.“20”, D. Ex “J”) provides values for the consideration

  received by Pawel in connection with the exchange of the Subject Properties for

  waivers of support, and educational expenses under both base support scenarios, the

  one recited in the Agreement and the one now contained in the Corrected Judgment

  issued well after the date of his report in response to the resettlement motion.




                                            20
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 25 of 28 PageID #: 2170




            Dr. Jones determined values for Jennifer’s separate property in the Brooklyn

  Property (the Hillsdale Property was not necessary as it is entirely separate)

  determined the initial value of marital property therein, determined the appreciation

  component attributable to each over the years of joint ownership and then

  determined Pawel’s equitable distribution entitlement thereto. Once that was done,

  it is a relatively simple matter to compare the value of the Subject Properties quid to

  the quo given by Jennifer in the Agreement to determine that economic equivalency

  exists.

            However, as Zerbo teaches us, in evaluating the relative benefits of the bargain

  of the parties to a separation and settlement agreement in the context of a divorce,

  the analysis should not be directed at finding dollar for dollar equivalence. As the

  Court noted, in relevant part, “{d}ivorcing parties divide assets for many reasons

  other than achieving economic equivalency. Among these are the need to adjust

  assets based upon ongoing custody and support of children…ending the incurrence

  of the economic costs of the divorce proceeding itself, and, often, the necessity of

  bringing closure to what can be a difficult, expensive, emotional and energy

  consuming process” Zerbo, supra, at 654.

            In Zerbo, when the Court was evaluating the Trustee’s position (which is

  virtually identical to that articulated in the case at bar), the Court noted that the

  Trustee “cannot assert that the Defendant can only claim the consideration stated in



                                               21
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 26 of 28 PageID #: 2171




  the Settlement Agreement as what she surrendered in order to receive the transfer,

  when the Trustee is also seeking to unwind that very agreement. If this Court

  considered the Trustee’s claims at trial, the Court would compare all of the

  consideration given up by the Defendant in order to receive the transfer, not just

  those set out in the precise terms of the settlement agreement” Zerbo, supra at 655.

        The burden would be on the Trustee to prove the existence of inadequate

  consideration and the alleged failure by Pawel to have received reasonably

  equivalent value for the transfers under the Agreement. Both Jennifer and Pawel

  have testified by Affidavit submitted herewith that CBI, Pawel’s then ongoing

  business, was not among the assets divided, Jennifer was to be responsible for 100%

  of the Children’s health insurance uninsured medical expenses, extra-curricular

  activities, significant secondary school tuition and college, not to mention (i) the

  value of the tax benefits to Pawel of the waiver of child support calculated under the

  CSSA on a pre-tax income basis, but paid out of after tax resources; (ii) the freeing

  up of a substantial portion of his after tax discretionary income he was making at the

  time of the Agreement due to the support waiver and his ability to apply that to his

  other needs and obligations, as support is generally a priority debt; and (iii) the non-

  economic factors mentioned by the Zerbo Court and addressed above.

        Assuming that the Court is in agreement with the propositions of the regularity

  of the underlying divorce proceeding; and (ii) the lack of any evidence of extrinsic



                                            22
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 27 of 28 PageID #: 2172




  fraud or collusion between Pawel and Jennifer in the creation of the Agreement for

  the reasons set forth herein and in the pleadings, the Defendants respectfully urge

  this Court to (i) grant to the Defendants summary judgment, dismissing the

  Plaintiff’s Complaint and finding that the transfers pursuant to the Agreement under

  attack by the Trustee are not fraudulent and that Pawel received reasonably

  equivalent value therefor; and (ii) to deny in all respects, the Trustee’s motion for

  summary judgment filed herein seeking the opposite relief. (Doc. 68-72).

        WHEREFORE, for all of the reasons set forth herein and in the pleadings

  accompanying this Memorandum of Law, the Defendants respectfully urge this

  Court to grant the Defendant’s Motion for Summary Judgment in all respects and

  deny the Trustee‘s motion for summary judgment in all respects; together with all

  such other and further relief as to this Court may seem just and proper.


  Dated:       January 4, 2019
               Albany, New York

                                         ASSAF & SIEGAL PLLC


                                         By:   s/Michael D. Assaf
                                               Michael D. Assaf, Esq.
                                         16 Corporate Woods Blvd.
                                         Albany, New York 12211
                                         Tel. No. (518) 431-1000
                                         E-mail: massaf@assafandsiegal.com

                                         Attorneys for Defendants, Jennifer Capala
                                         and Fire Hill Holdings, LLC

                                           23
Case 1:17-cv-03434-ILG-SMG Document 84 Filed 01/31/19 Page 28 of 28 PageID #: 2173




                                      LAW OFFICES OF
                                      GABRIEL DEL VIRGINIA


                                      By:   s/Gabriel Del Virginia
                                            Gabriel Del Virginia, Esq.
                                      30 Wall Street,12th Floor
                                      New York, New York 10005
                                      Tel. No. (212) 371-5478
                                      E-mail: Gabriel.delvirginia@verizon.net

                                      Attorneys for Defendant, Pawel Capala




                                        24
